In a proceeding pursuant to article 77 of the Mental Hygiene Law for the appointment of a conservator of the property of Heyward Chitty, the petitioners appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Nassau County, dated August 3, 1977, as appointed Eric S. Gray as conservator. Judgment affirmed insofar as appealed from, without costs or disbursements. While normally it would be preferable that a member of the family be designated as conservator, in light of the facts present here, there was no abuse of discretion in the court’s appointment of a stranger. Mollen, P. J., Latham, Damiani and Titone, JJ., concur.